UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6118


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIA RAMOS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:11-cr-00075-RJC-4)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dania Ramos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

      Dania Ramos appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction pursuant to Amendment 794 to the Sentencing

Guidelines. We have reviewed the record and find no abuse of discretion. See United

States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016) (providing standard). Under

§ 3582(c)(2), the district court may modify the term of imprisonment “of a defendant

who has been sentenced . . . based on a sentencing range that has subsequently been

lowered,” if the amendment is listed in the Guidelines as retroactively applicable. 18

U.S.C. § 3582(c)(2); see U.S. Sentencing Guidelines Manual § 1B1.10(a)(1), (d), p.s.

(2016). The list of retroactively applicable amendments does not include Amendment

794. The district court therefore did not abuse its discretion in denying Ramos’

§ 3582(c)(2) motion.

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2